Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Applicant’s remarks and amendments filed 8-5-21 are acknowledged.

Claims 1-11, 13, 15-17, 34, 50 and 63 are pending.

Upon further consideration, the species of response element responsive to T cell activation has been extended to include “AP-1.”

Claims 1-11, 13, 15-17 and 63 are under examination as they read on the species of response element responsive to T cell activation which is “an NFκB promoter / NFκB” or “an NFAT promoter / NFAT” or “an AP-1 promoter / AP-1.”

Claims 34 and 50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3-9-21.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The prior rejections of record have been withdrawn in view of applicant’s argument that Geiger et al. is not valid prior art.

Claims 1-9, 11, 13, 15, 16 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Ullman et al. (WO2017062888A1, of record) in view of Nagorsen et al. (Pharmacology & Therapeutics 136 (2012) 334–342), Jutz et al. (Journal of Immunological Methods 430 (2016) 10–20) and Frankel et al. (Current Opinion in Chemical Biology 2013, 17:385–392) as .

Ullman teaches a “bispecific mode” bioassay wherein “a bispecific antibody composed of one Fab arm that binds to CD3 on T cells and a second Fab binding to CD20 on HEK293 cells (CD3xCD20 bispecific antibody; e.g., as disclosed in US20140088295) was utilized.  The presence of the bispecific molecule results in the formation of an immunological synapse and activation of the TCR complex due to clustering of the CD3 molecules on the engineered T-cells.” (see Example 8, in particular paragraph 269 and Fig. 1A).  

The “engineered T-cells” of Example 8 and Fig. 1A are a Jurkat derived T cell clone, “JRT3.T3.5,” comprising a firefly luciferase reporter gene driven by an AP-1 promoter (see paragraphs 266 and 276).  

The assay of Ullman was designed to monitor the effect of anti-LAG3 antibody on interaction of T-cell expressed LAG-3 and APC expressed MHC class II, said LAG3/MHCII interaction inhibiting T-cell activation by shutting down positive signals initiated by the TCR signalosome (see paragraphs 264 and 268).

However, Ullman does not explicitly teach a method for detecting a T cell dependent bispecific antibody (TDB) in a composition… (as recited claim 1 and dependent claims thereof), or a method for determining if a population of test cells expresses a target antigen, the method comprising…(as recited in claim 63), or the method of claim 1 having certain ratios of T cells to target cells (claim 11), or the method of claim 1 having certain amounts of cells (claim 13), or the method of claim 1, wherein population of T cells is contacted with a composition comprising the TDB at a concentration ranging from 0.01 ng/mL to 50 ng/mL (claim 15), or the method of claim 1 wherein the expression of the reporter is detected after a certain number of hours (claim 16).

The ordinarily skilled artisan was well aware that T cell dependent bispecific (TDB) antibodies, such as the CD19xCD3 TDB known as “blinatumomab,” exhibit exceptional potency in vivo, st full paragraph and at page 339, right col., last paragraph).  Given this knowledge in the art, it would have been obvious to one of ordinary skill in the art, and one of ordinary skill in the art would have been motivated to use the bioassay of Ullman in bispecific mode to detect if, e.g., a T cell dependent bispecific antibody such as the CD19xCD3 TDB “blinatumomab” is present in a composition as a means to measure the low concentrations of TDB sufficient for therapeutic efficacy.  One reason the ordinarily skilled artisan would have been motivated to use the bioassay of Ullman in bispecific mode is because such a bioassay was based on a Jurkat-derived T cell clone and was thus thought to be less complex and time consuming than bioassays based on, e.g., primary T cells (see Jutz at page 18, right col., lines 6-9).  

It further would have been obvious to one of ordinary skill in the art, and one of ordinary skill in the art would have been motivated to use the Ullman bioassay in bispecific mode to determine if a population of test cells was expressing a target antigen at sufficient levels to activate Jurkat-derived reporter T cells as means to probe the extent to which is a given bispecific antibody promotes recognition of a given tumor associated antigen on non-cancerous cells, said on-target but off-tumor recognition being known to cause toxicity (see, e.g., Frankel at page 388, right col., 1st – 2nd full paragraphs).

The bispecific mode assay described in Example 8 of Ullman is performed at ratio of 5 reporter T-cells : 1 APC / target cell (see paragraphs 269-71 of Ullman wherein “APC” = a HEK 293 cell line expressing human CD20 as described in paragraph 267).  Moreover, in Example 8 of Ullman a particular bispecific anti-CD3xanti-CD20 antibody was used, the bispecific antibody disclosed in US20140088295, at a concentration of 100 pM.  Thus, it would be obvious to the ordinarily skilled artisan that the bispecific mode assay described in Example 8 of Ullman is designed to ensure maximum CD3 signalling so as to best assess the ability of the anti-LAG3 antibody to shut down the TCR signalosome.

However, in conducting an assay for TDB expected to be present at very low concentration (by contrast to the bispecific mode assay described in Example 8 of Ullman), it would have been obvious to one of ordinary skill in the art that an excess of target antigen expressing cells relative claim 11.  Along these same lines, as described above the ordinarily skilled artisan was well aware that T cell dependent bispecific (TDB) antibodies exhibit exceptional potency in vivo, even at very low serum levels such as 0.6-1 ng/mL, and thus in practicing a method of detecting TDB in a composition it would be obvious to the ordinarily skilled artisan that the composition should be designed to detect the TDB at levels of 0.6-1 ng/mL to around 6-10 ng/mL as recited in claim 15, insofar as serum samples can be concentrated prior to assessment.

With respect to the obviousness of practicing the method of claim 1 with certain amounts of total cells (claim 13), the bispecific mode assay described in Example 8 of Ullman is performed with a total of 6x104 APC target cells + reporter T-cells.  Thus, the ordinarily skilled artisan would have been motivated to perform an assay for detecting a T cell dependent bispecific antibody (TDB) in a composition using a similar amount of total cells.

With respect to the obviousness of practicing the method of claim 1 wherein the expression of the reporter is detected after a certain number of hours (claim 16), as described by Ullman, the reporter T-cells and APC target cells are incubated for 4-6 hours before detecting luciferase activity (see paragraph 271).  Thus, the ordinarily skilled artisan would have been motivated to perform an assay for detecting a T cell dependent bispecific antibody (TDB) in a composition using a similar incubation timeframe.

With respect to the particular population of T-cells used in the reporter assay (claim 6), it would have been obvious to the ordinarily skilled artisan to use the same T-cell population as was used by Ullman, i.e., the Jurkat derived T cell clone, JRT3.T3.5 (ATCC, # TIB- 153), which is a CD4+ T-cell clone as evidenced by Dong at “Cell lines” on page 221, left col.

In view of the reference teachings it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention.  Therefore, the prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 1-9, 11, 15, 16, 17 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. Promega Poster: "Development of a Robust Reporter-based T cell Activation Assay for Therapeutic Biologics in Immunotherapy,” May 2, 2014, 1 page in view of Nagorsen et al. (Pharmacology & Therapeutics 136 (2012) 334–342) as evidenced by, Dong et al. (INFECTION AND IMMUNITY, Jan. 1999, p. 220–229)(cited herewith unless otherwise noted).

As a preliminary matter, the filing date for the Promega poster of Cheng et al. comes from the International Search Report for International Application No. PCT/EP2017/082112 (cited herewith) which states that the Cheng et al. poster was published 2 May 2014.

Cheng teaches a robust reporter-based T cell activation assay for therapeutic biologics in immunotherapy wherein Jurkat T-cells genetically modified to stably express a luciferase reporter driven by NFAT-RE activation as a consequence of CD3ζ signaling (see Sections 1 and 2).  Cheng teaches their bioassay has number of useful features (Section 3) and shows dose-dependent production of luciferase when EpCAM+ target cell lines SK-BR-3 or MDA-MB-231 are incubated with the bispecific CD3xEpCAM therapeutic antibody known as catumaxomab, also known by the trade name “Removab” (see Section 5).  Cheng shows in Section 7 that this assay can be used to monitor antibody loss of function induced by heating.   Cheng concludes, “The assay is specific, can be used for relative potency determination and shows good assay linearity.”

However, Cheng does not explicitly teach a method for detecting a T cell dependent bispecific antibody (TDB) in a composition… (as recited claim 1 and dependent claims thereof), or a method for determining if a population of test cells expresses a target antigen, the method comprising…(as recited in claim 63), or the method of claim 1 having certain ratios of T cells to target cells (claim 11), or the method of claim 1 having certain amounts of cells (claim 13), or the method of claim 1, wherein population of T cells is contacted with a composition comprising 

The ordinarily skilled artisan was well aware that T cell dependent bispecific (TDB) antibodies exhibit exceptional potency in vivo, even at very low serum levels such as 0.6-1 ng/mL (see, e.g., Nagorsen at page 335, right col., 1st full paragraph and at page 339, right col., last paragraph).  Given this knowledge in the art, it would have been obvious to one of ordinary skill in the art, and one of ordinary skill in the art would have been motivated to use the bioassay of Cheng, which is sensitive enough to detect as little as 0.5 - 1 ng/mL of the bispecific CD3xEpCAM antibody catumaxomab as shown in Section 5, as a means to measure the low concentrations of TDB sufficient for therapeutic efficacy.  Notably, in using the bioassay of Cheng to detect, e.g., catumaxomab in a sample the ordinarily skilled artisan is detecting a bispecific antibody that recognizes the transmembrane tumor-associated antigen, EpCAM as recited in claim 9.  

One reason the ordinarily skilled artisan would have been motivated to use the bioassay of Cheng for such a purpose was such a bioassay was based on a Jurkat-derived T cell clone and is thus simple in that it does not rely on primary effector cells and can be performed quickly as described in Section 3 of Cheng.

It further would have been obvious to one of ordinary skill in the art, and one of ordinary skill in the art would have been motivated to use the bioassay of Cheng to determine if a population of test cells was expressing a target antigen at sufficient levels to activate Jurkat-derived reporter T cells as means to probe the extent to which is a given bispecific antibody promotes recognition of a given tumor associated antigen on non-cancerous cells, said on-target but off-tumor recognition being known to cause toxicity (see, e.g., Frankel at page 388, right col., 1st – 2nd full paragraphs).

While Cheng does not teach the particular amounts of target cells or reporter T-cells used in their bioassay, in conducting an assay for TDB expected to be present at very low concentration it would have been obvious to one of ordinary skill in the art that an excess of target antigen expressing cells relative to reporter T-cells will best ensure that very low concentration of the claim 11.  Along these same lines, as described above the ordinarily skilled artisan was well aware that T cell dependent bispecific (TDB) antibodies exhibit exceptional potency in vivo, even at very low serum levels such as 0.6-1 ng/mL, and thus in practicing a method of detecting TDB in a composition it would be obvious to the ordinarily skilled artisan that the composition should be designed to detect the TDB at levels of around 0.6-1 ng/mL, which is encompassed by the range recited in claim 15.

With respect to the obviousness of practicing the method of claim 1 wherein the expression of the reporter is detected after a certain number of hours (claim 16), as described by Cheng their bioassay is conduced for 5 hours (see Section 3) and thus it would have been obvious to the ordinarily skilled artisan to incubate the reporter T-cells and target cells for 5 hours before detecting luciferase activity.

With respect to the particular population of T-cells used in the reporter assay (claim 6), it would have been obvious to the ordinarily skilled artisan to use the same T-cell population as was used by Cheng, i.e., Jurkat reporter cells which are CD4+ as evidenced by Dong at “Cell lines” on page 221, left col.

As to practicing the method of detecting TDB in a composition as a means to quantify the amount of TDB in a composition (claim 17), it would be obvious to one of ordinary skill in the art from Section 5 of Cheng that their bioassay shows dose-dependent production of luciferase as a function of antibody concentration.  Given this teaching, it would have been obvious to one of ordinary skill in the art, and one of ordinary skill in the art would have been motivated to use the bioassay of Cheng to quantify the amount of TDB in a given composition by comparing the luciferase signal generated by a given composition to a standard curve generated by contracting target cells with reported T-cells in the presence of certain amounts of the same bispecific antibody.

claim 6), it would have been obvious to the ordinarily skilled artisan to use the same T-cell population as was used by Cheng, i.e., Jurkat T cells which are CD4+ as evidenced by Dong at “Cell lines” on page 221, left col.

In view of the reference teachings it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claim 10 is rejected as being unpatentable

over the teachings of Ullman et al. (WO2017062888A1, of record) in view of Nagorsen et al. (Pharmacology & Therapeutics 136 (2012) 334–342), Jutz et al. (Journal of Immunological Methods 430 (2016) 10–20) and Frankel et al. (Current Opinion in Chemical Biology 2013, 17:385–392) as evidenced by Dong et al. (INFECTION AND IMMUNITY, Jan. 1999, p. 220–229) as applied to claims 1-9, 11, 13, 15, 16 and 63 above,

OR

over the teachings of (Cheng et al. Promega Poster: "Development of a Robust Reporter-based T cell Activation Assay for Therapeutic Biologics in Immunotherapy,” May 2, 2014, 1 page in view of Nagorsen et al. (Pharmacology & Therapeutics 136 (2012) 334–342) as evidenced by, Dong et al. (INFECTION AND IMMUNITY, Jan. 1999, p. 220–229) as applied to claims 1-9, 11, 15, 16, 17 and 63, 

each further in view of Junttila et al. (Cancer Res; 74(19); pages 5561–71 and Supplementary pages 1-9 (2014))(cited herewith).

Juntilla describes a T-cell dependent bispecific antibody (TDB) that redirects the cytotoxicity of T-cells through CD3 binding to Her-2 expressing cancer cells (see Abstract and Introduction).  st section and Supplemental Fig. S1A).  Given that Her2-expressing SKBR3 cells induce potent HER2-TDB killing via T-cell activation it would have been obvious to one of ordinary skill in the art, and one of ordinary skill in the art would have been motivated to use Her2-expressing SKBR3 cells as target cells in an assay to detect Her2xCD3 bispecific antibodies.

In view of the reference teachings it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644